

115 HRES 864 IH: Recognizing the seriousness of Polycystic Ovary Syndrome (PCOS) and expressing support for the designation of the month of September 2018 as “PCOS Awareness Month”.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 864IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. David Scott of Georgia (for himself, Miss González-Colón of Puerto Rico, Mr. Katko, Mr. Garrett, Mr. Fortenberry, Mr. Foster, Ms. Norton, Mr. Grijalva, Ms. Clarke of New York, Ms. Ros-Lehtinen, Mrs. Comstock, Ms. Roybal-Allard, Mr. Pocan, Mr. Payne, Ms. Eddie Bernice Johnson of Texas, Mr. Cohen, Mr. Lewis of Georgia, Mr. Yarmuth, Mr. Johnson of Georgia, Mr. Takano, Mr. Raskin, Mr. Moulton, Ms. Meng, Mr. Allen, Ms. Eshoo, Ms. Jackson Lee, Mr. Larsen of Washington, Ms. Schakowsky, Ms. Wasserman Schultz, Ms. Speier, Ms. Fudge, Ms. Lofgren, Ms. Kelly of Illinois, Mr. Ferguson, Mr. Bishop of Georgia, Mr. Evans, Mr. Marshall, and Mrs. Handel) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the seriousness of Polycystic Ovary Syndrome (PCOS) and expressing support for the
			 designation of the month of September 2018 as PCOS Awareness Month.
	
 Whereas Polycystic Ovary Syndrome (PCOS) is a common health problem among women and girls involving a hormonal imbalance;
 Whereas there is no universal definition of PCOS, but researchers estimate that 5 to 10 million women in the United States are affected by the condition;
 Whereas PCOS can affect girls from the onset of puberty and throughout the remainder of their lives;
 Whereas the symptoms of PCOS include infertility, irregular or absent menstrual periods, acne, weight gain, thinning of scalp hair, excessive facial and body hair growth, numerous small ovarian cysts, pelvic pain, and mental health problems;
 Whereas women with PCOS have higher rates of psychosocial disorders, including depression, anxiety, bipolar disorder, and eating disorders, and are at greater risk for suicide;
 Whereas adolescents with PCOS often are not diagnosed, many of whom have metabolic dysfunction and insulin resistance, which can lead to type 2 diabetes, cardiovascular disease, obstructive sleep apnea, nonalcoholic fatty liver disease, and endometrial cancer at a young adult age;
 Whereas PCOS is the most common cause of female infertility; Whereas PCOS in pregnancy is associated with increased risk of gestational diabetes, preeclampsia, pregnancy-induced hypertension, preterm delivery, cesarean delivery, miscarriage, and fetal and infant death;
 Whereas women with PCOS are at increased risk of developing high blood pressure, high cholesterol, stroke, and heart disease (the leading cause of death among women);
 Whereas women with PCOS have a more than 50 percent chance of developing type 2 diabetes or prediabetes before the age of 40;
 Whereas women with PCOS may be at a higher risk for breast cancer and ovarian cancer, and have a 3 times higher risk for developing endometrial cancer compared to women who do not have PCOS;
 Whereas up to 80 percent of women with PCOS are overweight or have obesity; Whereas an estimated 50 percent of women with PCOS are undiagnosed, and many remain undiagnosed until they experience fertility difficulties or develop type 2 diabetes or other cardiometabolic disorders;
 Whereas the costs involved with the diagnosis and management of PCOS to the United States healthcare system is over $4.3 billion a year during patients’ reproductive years, not including the costs associated with the treatment of any comorbidities, including diabetes, high blood pressure, sleep apnea, nonalcoholic fatty liver disease, cardiovascular disease, obesity, and cancer;
 Whereas the cause of PCOS is unknown, but researchers have found strong links to a genetic predisposition, and significant insulin resistance, which affects up to 70 percent of women with PCOS; and
 Whereas there is no known cure for PCOS: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the seriousness of Polycystic Ovary Syndrome (PCOS); (2)supports the goals and ideals of PCOS Awareness Month, which are to—
 (A)increase awareness of, and education about, the disorder among the general public, women, girls, and healthcare professionals;
 (B)improve diagnosis and treatment of the disorder; (C)disseminate information on diagnosis and treatment options; and
 (D)improve quality of life and outcomes for women and girls with PCOS; (3)recognizes the need for further research, improved treatment and care options, and for a cure for PCOS;
 (4)acknowledges the struggles affecting all women and girls afflicted with PCOS residing within the United States;
 (5)urges medical researchers and healthcare professionals to advance their understanding of PCOS in order to research, diagnose, and provide assistance to women and girls with PCOS; and
 (6)encourages States, territories, and localities to support the goals and ideals of PCOS Awareness Month.
			